Title: From George Washington to Brigadier General William Woodford, 21 July 1779
From: Washington, George
To: Woodford, William


        
          Dr Sir
          New Windsor July the 21: 1779
        
        From the intelligence I have just received, it would seem that the Enemy mean to evacuate their posts at Stoney and Verplanks points. If you have not removed the baggage of the two Brigades from Sufferans—You will let it remain till further Orders. The body of the Enemy that was coming up—has fallen down again. I am Dr sir Yr Most Obed. servt
        
          Go: Washington
        
       